DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 14-20 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by JIN L (CN – 201371806 Y, Examiner disclosed English machined translation of description for rejection reference).
As per claim 14, JIN discloses Safety Protecting Service for Air-Over-Hydraulic Brake of Mine Truck comprising:
a motor (Attached figure and fig: 1);
a pump (Attached figure and fig: 1) including a pump inlet, a pump outlet, and an input shaft, wherein the input shaft is rotatably coupled to the motor (Attached figure and fig: 1);
an actuator (2, 5, Fig: 1) including:
a housing (2, 5, Fig: 1) defining an inner volume (Fig: 1);
a piston (Attached figure and fig: 1) slidably coupled to the housing and separating the inner volume into a first chamber (Attached figure and fig: 1) and a second chamber (Attached figure and fig: 1);
a resilient member (Attached figure and fig: 1) coupled to the housing and configured to generate a biasing force (Attached figure and fig: 1); and
a rod (Attached figure and fig: 1) extending through an end of the housing and coupled to the piston (Attached figure and fig: 1), wherein the rod is configured to apply the biasing force to a brake, thereby inhibiting movement of the vehicle (Attached figure and fig: 1); and
a line coupling the pump outlet to the actuator (Attached figure and fig: 1), wherein engagement of the pump provides pressurized fluid flow through the line that overcomes the biasing force to release the brake (see description, Fig: 1).

As per claim 15, JIN discloses an air line coupled to a motor inlet of the motor, wherein the motor comprises an air motor configured to be driven by an air system of the vehicle (Air-Over-Hydraulic Brake and as per FIG. 1, its inherently disclose air line couple to the motor), and wherein the pump comprises a hydraulic pump and the actuator comprises a hydraulic cylinder (Air-Over-Hydraulic Brake, see description).

As per claim 16, JIN discloses Safety Protecting Service for Air-Over-Hydraulic Brake of Mine Truck comprising:
a braking system (Fig: 1) including:
a motor (Attached figure and fig: 1);
a pump (Attached figure and fig: 1) including a pump inlet, a pump outlet, and an input shaft, wherein the input shaft is rotatably coupled to the motor (Attached figure and fig: 1);
an actuator (2, 5, Fig: 1) including a rod (Attached figure and fig: 1) that extends through a brake housing to apply a biasing force to a brake and inhibit movement of the vehicle (Attached figure and fig: 1); and
a line coupling the pump to the actuator (Attached figure and fig: 1), wherein engagement of the pump provides a pressurized fluid flow through the line that overcomes the biasing force to release the brake (see description, Fig: 1).

As per claim 17, JIN discloses wherein the actuator (2, 5, Fig: 1) includes a housing defining an inner volume (Fig: 1).

As per claim 18, JIN discloses wherein the actuator includes a piston (Attached figure and fig: 1) slidably coupled to the housing, the piston separating the inner volume into a first chamber (Attached figure and fig: 1) and a second chamber (Attached figure and fig: 1).

As per claim 19, JIN discloses wherein the rod (Attached figure and fig: 1) extends through an end of the housing (Attached figure and fig: 1) and is coupled to the piston (Attached figure and fig: 1), wherein the rod is configured to apply the biasing force to the brake, thereby inhibiting movement of the vehicle (Attached figure and fig: 1).

As per claim 20, JIN discloses wherein the actuator includes a resilient member (Attached figure and fig: 1) coupled to the housing, the resilient member configured to generate the biasing force (Attached figure and fig: 1).

    PNG
    media_image1.png
    457
    681
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Halliday (US – 2012/0181100 A1) and further in view of JIN L (CN – 201371806 Y, Examiner disclosed English machined translation of description for rejection reference).
As per claim 1, Halliday discloses Deformable Modular Armored Combat System comprising:
a passenger capsule (multiple embodiments, for example: Fig: 3, 32) having a first end (Fig: 3, 32) and a second end (Fig: 3, 32);
a front module (Fig: 2-5) coupled to the first end of the passenger capsule and including a front axle assembly (Fig: 3, 5);
a rear module (Fig: 2, 5) coupled to the second end of the passenger capsule and including a rear axle assembly (Fig: 3, 5).
Halliday discloses all the structural elements of the claimed invention but fails to explicitly discloses a braking system including:
a pump;
an actuator including a rod that extends through a brake housing to apply a biasing force to a brake and inhibit movement of the vehicle; and
a line coupling the pump to the actuator, wherein engagement of the pump provides a pressurized fluid flow through the line that overcomes the biasing force to release the brake.
JIN discloses Safety Protecting Device for Air-Over-Hydraulic Brake of Mine Truck comprising:
a braking system (Fig: 1) including:
a pump (Attached figure and fig: 1);
an actuator (2, 5, Fig: 1) including a rod (Attached figure and fig: 1) that extends through a brake housing (Attached figure and fig: 1) to apply a biasing force to a brake and inhibit movement of the vehicle (Attached figure and fig: 1); and
a line coupling the pump to the actuator (Attached figure and fig: 1), wherein engagement of the pump provides a pressurized fluid flow through the line that overcomes the biasing force to release the brake (see description Fig: 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the deformable modular armored combat system of the Halliday to make a braking system including, a pump, an actuator including a rod that extends through a brake housing to apply a biasing force to a brake and inhibit movement of the vehicle; and a line coupling the pump to the actuator, wherein engagement of the pump provides a pressurized fluid flow through the line that overcomes the biasing force to release the brake as taught by  JIN in order to provide stopped safely with the large slope to eliminate the safety hazard of the vehicle.

Claims 2-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Halliday (US – 2012/0181100 A1) as modified by JIN L (CN – 201371806 Y as applied to claim 1 above, and further in view of Gile (US – 2007/0145816 A1).
As per claim 2, Halliday as modified by JIN discloses all the structural elements of the claimed invention but fails to explicitly disclose a transaxle including a transfercase component and a differential component.
Gile discloses High Clearance Axle System comprising:
a transaxle including a transfercase component and a differential component (In other embodiments, the gear unit can be a transaxle that has the functionality of a transmission and a differential. For example, a gear unit of a front axle system can be a transaxle. The gear unit can also be other types of torque converters as well as torque distributing systems, [0052], Fig: 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the deformable modular armored combat system of the Halliday as modified by JIN to make the transaxle including a transfercase component and a differential component as taught by Gile so as to combine the transmission and differential function into a gear unit with predictable results for the axle system. 

As per claim 3, Gile further disclose wherein the transfercase component and the differential component are contained at least partially within a housing of the transaxle ([0052], Fig: 9).

As per claim 4, Halliday discloses wherein the rear axle assembly (Fig: 16) includes a suspension component (Fig: 16), and wherein the suspension component is directly coupled to the housing of the transaxle (Fig: 16, 17).

As per claim 5, Halliday discloses wherein the suspension component includes at least one of an upper control arm (Fig: 17), a lower control arm (Fig: 17), a spring (Fig: 17), or a damper (Fig: 17).

As per claim 6, Halliday discloses a plurality of interfaces coupling [0130] at least one of the front module (Fig: 2-3) or the rear module (82, Fig: 16) to the passenger capsule (Fig: 16), wherein the plurality of interfaces are configured to fail during a blast event [0132] such that the at least one of the front module or the rear module separates from the passenger capsule and dissipates blast energy [Fig: 6A].

As per claim 7, JIN discloses wherein the braking system further comprises a motor (to drive the pump require motor, Attached figure and fig: 1), wherein the pump includes an input shaft rotatably coupled to the motor (Attached figure and fig: 1), and wherein the actuator further includes (i) a housing (2, 5, Fig: 1) defining an inner volume (Fig: 1), (ii) a piston (Attached figure and fig: 1) slidably coupled to an end of the rod within the housing (Attached figure and fig: 1) and separating the inner volume into a first chamber and a second chamber (Attached figure and fig: 1), and (iii) a resilient member (Attached figure and fig: 1) coupled to the housing and positioned to generate the biasing force (Attached figure and fig: 1).

As per claim 8, JIN discloses wherein the braking system further comprises an air line coupled to a motor inlet of the motor, wherein the motor comprises an air motor configured to be driven by an air system of the vehicle (Air-Over-Hydraulic Brake so that the motor comprises an air motor configured to be driven by an air system of the vehicle, see description, Fig: 1)

As per claim 9, The vehicle of Claim 8, wherein the pump comprises a hydraulic pump and the actuator comprises a hydraulic cylinder (Air-Over-Hydraulic Brake, see description, Fig: 1).

Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art and teaching references fail to disclose a valve movable between a first position and a second position, wherein the valve selectively couples the actuator to a pump outlet of the pump when in the first position and selectively couples the actuator to a reservoir port when in the second position (Claim 10). Claims 11-13 depend on claim 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Ryburn et al. (US – 3,778,115),
B: Van Anrooy (US – 4,072,362),
C: Fujita et al. (US – 4,889,395),
D: Bemiss (US – 4,326,445A), and
E: Washburn David J (WO – 9108939 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657